Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 1 of 16. PageID #: 26296



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION           MDL No. 2804
OPIATE LITIGATION
                                      Case No. 17-MD-2804

This document relates to:             Judge Dan Aaron Polster

Track One Cases



     THE NATIONAL RETAIL PHARMACY DEFENDANTS’ RESPONSE TO
         PLAINTIFFS’ OBJECTIONS TO DISCOVERY RULING NO. 5
      Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 2 of 16. PageID #: 26297



                                                     TABLE OF CONTENTS

Introduction ..................................................................................................................................... 2 

Background ..................................................................................................................................... 3 

The Claims Against the Pharmacy Defendants .............................................................................. 3 

Argument ........................................................................................................................................ 5 

I.         Calling Interrogatories Nos. 2 and 3 “Contention Interrogatories” Does Not
           Relieve Plaintiffs of the Obligation to Respond During Fact Discovery............................ 6 

           A.         The Pharmacy Defendants Need Responses to Interrogatories Nos. 2 and 3
                      Well Before the End of Fact Discovery to Prepare their Defenses......................... 6 

           B.         Plaintiffs’ Arguments Do Not Justify Delaying Responses to
                      Interrogatories Nos. 2 and 3 any Further. ............................................................... 7 

II.        Plaintiffs’ Attempt to Rely on Rule 33(d) Is Unavailing. ................................................. 11 

Conclusion .................................................................................................................................... 12 




                                                                         i
    Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 3 of 16. PageID #: 26298



                                           Introduction

        As it pertains to the National Retail Pharmacy Defendants (“Pharmacy Defendants”),1

Discovery Ruling No. 5 involves two straightforward interrogatories that the Pharmacy

Defendants served on the Track One Plaintiffs, seeking to learn critical factual bases for

Plaintiffs’ inflammatory but, as far as their complaints and other discovery responses reveal,

unfounded claims against the Pharmacy Defendants.

        Plaintiffs’ case against the Pharmacy Defendants rests on the premise that, when the

Pharmacy Defendants acted as wholesale distributors of certain prescription opioids to their own

pharmacies, they improperly shipped “suspicious orders” of these medications, which

medications were then dispensed to patients presenting a physician’s prescription, resulting in

the harm for which Plaintiffs seek recovery. Plaintiffs’ complaints lack any specific factual

allegations that could support such claims.

        Accordingly, the Pharmacy Defendants served these two interrogatories:

        Interrogatory No. 2: Identify each prescription upon which You base, or which
        You contend supports, Your claims in this case. For each prescription, identify
        the prescriber, dispensing pharmacy, dispensing pharmacist, and dispensing date,
        and explain how it supports Your claims.

        Interrogatory No. 3: Identify each prescription the filling of which caused or led
        to harm for which You seek to recover in this case. For each prescription,
        identify the prescriber, dispensing pharmacy, dispensing pharmacist, and
        dispensing date, and explain how it supports Your claims.

        Plaintiffs no longer dispute the relevance of this information, which goes directly to the

causal chain between the alleged misconduct and the injuries at issue in this litigation. See Pls.’

Objections to Discovery Ruling No. 5 at 2 (Doc. # 1031) (“Pls.’ Objections”). Indeed, Plaintiffs



1
  Following certain voluntary dismissals and motions to add new parties, the Pharmacy
Defendants currently named in the Track One cases include CVS Indiana, L.L.C.; CVS Rx
Services, Inc.; Walgreen Co., Walgreen Eastern Co., Inc.; and Walmart Inc.
                                                 2
  Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 4 of 16. PageID #: 26299



Summit County and the City of Akron say that they have responded to Interrogatory No. 2 by

identifying documents pursuant to Rule 33(d), id. at 6—although, as discussed below, their

efforts do not comply with Rule 33(d). Yet Summit County and the City of Akron have still

refused to respond to Interrogatory No. 3. And the other Track One Plaintiffs, Cuyahoga County

and the City of Cleveland, have refused to respond to either interrogatory.

        After the Pharmacy Defendants raised Plaintiffs’ failure respond to these interrogatories,

Special Master Cohen entered Discovery Ruling No. 5. His ruling strikes a compromise between

Defendants’ need for the information and Plaintiffs’ concerns about the burden and timing of

compliance. Special Master Cohen ruled that Plaintiffs must initially respond to Interrogatories

2 and 3 with information about a first group of at least 500 prescriptions (possibly the same 500

prescriptions for each interrogatory). Discovery Ruling No. 5 at 4-5 (Dkt. # 1027). He ruled that

Plaintiffs could defer the disclosure of any additional prescriptions that they or their experts

intend to rely on at trial until a later, agreed date “substantially in advance” of the close of fact

discovery. Id. at 6.

        Despite the Special Master’s efforts to craft a reasonable compromise that takes into

account Plaintiffs’ concerns, they still object. But for the reasons explained below, none of

Plaintiffs’ complaints about the Special Master’s ruling on this discovery issue suggest any error.

                                        Background
                         The Claims Against the Pharmacy Defendants

        Plaintiffs’ arguments obscure the fact that their claims against the Pharmacy Defendants

are entirely different than their claims against the Manufacturer Defendants, whose separate

interrogatories are also the subject of Discovery Ruling No. 5. The relevance and importance of

the Pharmacy Defendants’ discovery requests cannot be decided with reference to Plaintiffs’

very different claims against the Manufacturer Defendants.


                                                   3
    Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 5 of 16. PageID #: 26300



        Plaintiffs’ claims against the Manufacturer Defendants turn on allegations of fraud and

marketing misconduct. Plaintiffs allege that the Manufacturer Defendants misled the medical

community about the appropriate use of prescription opioid medications and their true potential

for addiction. It is only on this basis that Plaintiffs can assert that their claims against the

Manufacturer Defendants implicate “every prescription” for any opioid medication ever written

or filled in Cuyahoga and Summit Counties. Pls.’ Objections at 14.

        Those fraud and marketing allegations have nothing to do with Plaintiffs’ claims against

the Pharmacy Defendants. The Pharmacy Defendants never manufactured or marketed

prescription opioids, never made representations to the medical community about the safety of

prescription opioids, and, indeed, never had any better information about prescription opioids

than the general medical community.

        Rather, Plaintiffs’ primary claim against the Pharmacy Defendants is that, during the time

period when they still acted as distributors of prescription opioids to their own stores (which they

no longer do), the Pharmacy Defendants improperly shipped certain “suspicious orders” (e.g., of

unusual size, pattern, or frequency).2 Of course, the mere shipment of an unusually large order

to a retail pharmacy cannot, by itself, have caused any harm to Plaintiffs. Indeed, there may be

any number of legitimate reasons for variability in order quantities, which do not alone support

the automatic assumption that the order shipped was “suspicious” or that the product contained

in that order was diverted to improper use. Plaintiffs’ theory against Pharmacy Defendants

appears to be that orders were “suspicious” because they were subsequently dispensed




2
  The DEA regulation regarding the design and operation by distributors of a system to disclose
suspicious orders, see 21 C.F.R. § 1301.74(b), is derivative of the statutory requirement to
maintain “controls against diversion of particular controlled substances into other than legitimate
medical, scientific, and industrial channels,” 21 U.S.C. § 823(e)(1).
                                                   4
  Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 6 of 16. PageID #: 26301



improperly in response to a specific prescription (or were otherwise diverted to improper

use). Thus, unless the plaintiffs can identify specific prescriptions that were improperly filled,

the extra medication that made the order allegedly “suspicious” could cause no harm to anyone.

        And despite their unmistakable focus on “suspicious orders,” Plaintiffs now assiduously

refuse—no matter how implausibly—to concede any limits on their potential claims against the

Pharmacy Defendants. So, for example, Plaintiffs suggest that they do not limit their claims to

“suspicious orders,” but also rely on unspecified other supposed “failure[s] to prevent diversion”

of prescription opioids. Id. at 16 n.11. And while “Summit County has specifically disclaimed

any claim against the National Retail Pharmacy Defendants based on their retail dispensing [of]

opioids” in response to the Pharmacy Defendants’ bellwether motion to dismiss, id. at 16 n.10

(emphasis added), the other Track One Plaintiffs—with virtually identical complaints—are

apparently unwilling to admit as much until they have to. Plaintiffs go so far as to say that there

are “particular prescriptions, patients, or doctors that Plaintiffs intend to use as examples” at trial,

but then astonishingly refuse to concede that Defendants are entitled to discovery about even

those specific prescriptions. Id. at 17 (agreeing only that “it may be that Defendants will be

entitled to know” about such examples “before trial”) (emphasis added).

        Thus, whatever Plaintiffs might argue with respect to their claims against the

Manufacturer Defendants, their claims and trial strategy against the Pharmacy Defendants

squarely implicate the individual prescriptions about which the Pharmacy Defendants have

sought discovery through Interrogatories Nos. 2 and 3.

                                              Argument




                                                   5
     Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 7 of 16. PageID #: 26302



         If Plaintiffs’ Objections to Discovery Ruling No. 5 show anything, it is that they do not

have any evidence to support their claims against the Pharmacy Defendants, not that there is any

error in the Special Master’s decision.

I.       Calling Interrogatories Nos. 2 and 3 “Contention Interrogatories” Does Not Relieve
         Plaintiffs of the Obligation to Respond During Fact Discovery.

         Plaintiffs’ main argument is to characterize Interrogatories Nos. 2 and 3 as “contention

interrogatories” that seek “opinions.” See Pls.’ Objections 10-20. But Plaintiffs are forced to

acknowledge, id. at 8, that “[a]n interrogatory is not objectionable merely because it asks for an

opinion or contention that relates to fact or the application of law to fact.” Fed. R. Civ. P.

33(a)(2) (emphasis added). Plaintiffs are therefore left to argue that the Special Master should

nevertheless have exercised discretion under the rules to defer Plaintiffs’ response deadline until

some unspecified point in the future, perhaps even after the close of fact discovery.

         None of Plaintiffs’ arguments justify their demand that the Special Master should have let

them put off responses to Interrogatories Nos. 2 and 3 until it is too late for the Pharmacy

Defendants to test Plaintiffs’ allegations or develop responsive evidence during fact discovery.

         A.     The Pharmacy Defendants Need Responses to Interrogatories Nos. 2 and 3
                Well Before the End of Fact Discovery to Prepare their Defenses.

         Completely missing from Plaintiffs’ 23-page brief is any analysis of the Pharmacy

Defendants’ need for information responsive to Interrogatories Nos. 2 and 3. The Pharmacy

Defendants require this information now, during fact discovery, to prepare their defenses.

         There can be no serious dispute that each of the Pharmacy Defendants is entitled to know

which prescriptions Plaintiffs had in mind when they made serious allegations about misconduct

they say contributed to significant harm to the citizens of Cuyahoga and Summit Counties. The

Pharmacy Defendants are entitled to investigate the circumstances surrounding the filling of

those prescriptions, including by soliciting testimony from the prescribing doctors about the

                                                  6
    Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 8 of 16. PageID #: 26303



reasons for and legitimacy of the prescriptions that, according to Plaintiffs, resulted in the

diversion of prescription opioids. The Pharmacy Defendants are similarly entitled to employ the

tools available through fact discovery to investigate the “particular prescriptions, patients, or

doctors that Plaintiffs intend to use as examples” at trial. Pls.’ Objections at 17. And the

Pharmacy Defendants are entitled to know to what extent the prescriptions to which Plaintiffs

attribute their injuries were filled by Defendants’ own pharmacies rather than, as is more likely

the case, independent and other pharmacies that operate in Cuyahoga and Summit Counties

outside the umbrella of a major chain.

        Plaintiffs cannot avoid the importance of such discovery by insisting that they may—or

may not—revert to “aggregate” and “statistical” methods of proof at trial. Even if the Court

were inclined to allow such an approach (which is not proper under governing Sixth Circuit law),

Plaintiffs’ “aggregate” or “statistical” analyses would still need to be based on data of some kind,

including, of necessity, data about prescriptions filled at pharmacies. Plaintiffs cannot wait until

expert reports to reveal the data that underlies their claims, denying Defendants any opportunity

to test the data’s accuracy during fact discovery and giving Defendants’ experts a scant six

weeks to conduct their own analysis of Plaintiffs’ data before their own expert reports are due.

See CMO 7 at 2 (Doc. # 876). And, of course, Defendants remain entitled to probe the facts

behind the concrete “examples” that Plaintiffs hope to use to bolster their novel statistical

evidence.3

        B.     Plaintiffs’ Arguments Do Not Justify Delaying Responses to Interrogatories
               Nos. 2 and 3 any Further.



3
  Neither of Plaintiffs’ two cases, In re Neurontin Mktg. & Sales Practices Litig., 712 F.3d 21
(1st Cir. 2013), and People v. ConAgra Grocery Prod. Co., 17 Cal. App. 5th 51 (Cal. Ct. App.
2017), see Pls.’ Objections at 12-14, involved either facts remotely like those at issue here or
claims remotely like those asserted against the Pharmacy Defendants.
                                                  7
  Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 9 of 16. PageID #: 26304



       Discovery in these cases has been underway since April 2018, see CMO 1 at 6 (Doc.

#232), and is set to conclude in January 2019, see CMO 7 at 2. Especially at this late date,

Plaintiffs’ laundry list of arguments do not show that the Special Master was required to permit

still further delay before Plaintiffs finally respond to Interrogatories Nos. 2 and 3.

       First, Plaintiffs say that they have only limited prescription data in their possession. Pls.’

Objections at 11. But unless Plaintiffs mean to confess a violation of Rule 11, they must have

had some evidence in hand before filing their complaints against the Pharmacy Defendants.

However limited Plaintiffs’ pre-filing investigation, it is no excuse for refusing to provide

immediately whatever information that they do have, subject to supplementation as the rules

require if Plaintiffs later develop additional evidence. And if Plaintiffs in fact have no

information to support their claims, the Pharmacy Defendants are entitled to sworn interrogatory

responses that say so.

       Second, Plaintiffs rely on Magistrate Judge Ruiz’s findings about what they were and

were not required to plead to avoid dismissal at the pleadings stage. Id. at 12. Plaintiffs cite only

portions of the Report and Recommendation concerning fraud allegations against the

Manufacturer Defendants, which have nothing to do with Plaintiffs’ very different claims against

the Pharmacy Defendants. See id. But more to the point, federal notice pleading standards

plainly do not set the outer bounds of permissible fact discovery.

       Third, Plaintiffs insist again that they intend to prove their cases against the Pharmacy

Defendants through some sort of “aggregate proof.” Id. at 12-14. Setting aside the legal

infirmity and practical implausibility of such proof in these cases, Plaintiffs cannot unilaterally

define the scope of discovery available to Defendants with general statements about how they

intend to present their cases to the jury. The information called for by Interrogatories Nos. 2 and



                                                  8
    Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 10 of 16. PageID #: 26305



3 remains critical to the Pharmacy Defendants’ defenses for the reasons discussed above. Fed.

R. Civ. P. 26(b)(1) (scope of discovery includes “any nonprivileged matter that is relevant to any

party’s claim or defense”) (emphasis added). Plaintiffs themselves do “not dispute that the

Interrogatories are relevant to Defendants’ defenses.” Pls.’ Objections at 2. And Plaintiffs

carefully avoid saying that they will use only aggregate proof at trial, leaving themselves the

bait-and-switch option to present other evidence as well, including evidence of specific

prescriptions that Plaintiffs will say should not have been filled.

         Fourth, Plaintiffs say that the interrogatories at issue involve contentions of Defendants

rather than of Plaintiffs. Id. at 14-16. This argument involves only the Manufacturer

Defendants’ interrogatories, an objection to the Manufacturers’ use of the term “medically

unnecessary,” and Plaintiffs’ theory that the Manufacturer Defendants (but not the Pharmacy

Defendants) made misrepresentations that affected all opioid prescriptions in Cuyahoga and

Summit Counties. See id. at 14-15. As to the Pharmacy Defendants’ interrogatories, Plaintiffs

argue only that the Pharmacy Defendants supposedly have not provided sufficient information

about opioid prescriptions filled at their pharmacies. Id. at 16. This statement is both incorrect4

and irrelevant. The Special Master’s ruling requires Plaintiffs to provide the information

responsive to Interrogatories Nos. 2 and 3 that Plaintiffs already have and on which they base

their claims, not information they are seeking but have not yet received, as to which they can

supplement their responses later.




4
  As “evidence” on this point, Plaintiffs’ brief cites only the inaccurate statements of Plaintiffs’
counsel at a hearing before Special Master Cohen. See Pls.’ Objections at 16 (citing Ex. 15 at
7:13-23). In fact, the Pharmacy Defendants have provided the relevant information that
Plaintiffs have requested. If Plaintiffs think the Pharmacy Defendants’ responses are deficient,
that is a matter for them to raise with the Special Master but not grounds to shirk their own
discovery obligations.
                                                  9
 Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 11 of 16. PageID #: 26306



        Fifth, Plaintiffs say, without any explanation, that Defendants “can develop this evidence

on their own.” Id. at 17. But the interrogatories seek information about the prescriptions that

form basis for Plaintiffs’ own claims, which is outside of any Defendant’s knowledge. None of

the Pharmacy Defendants is aware of prescriptions filled by their pharmacists—much less

prescriptions filled with medications that were part of a “suspicious order”—that supports

Plaintiffs’ claims or that could have led to the harm for which Plaintiffs seek recovery. As to the

relevant prescriptions filled by other pharmacies, the Pharmacy Defendants could have no

information about those. These are Plaintiffs’ claims, and it is up to Plaintiffs to substantiate

them.

        Finally, Plaintiffs say that the Special Master should have let them wait until the expert

disclosure deadline before responding to the Pharmacy Defendants’ interrogatories. Id. at 18-20.

As explained above, that is far too late to allow Defendants the investigation they are entitled to

conduct into the data underlying Plaintiffs’ “aggregate” proof and the particular prescriptions

that Plaintiffs intend to hold out as examples to lend plausibility to their aggregate claims.

        In support of their position, Plaintiffs offer a complicated and unclear argument that

applies only to the Manufacturer Defendants’ interrogatories, id. at 18-19, and then simply assert

that it is a “matter[] of opinion” whether “particular prescriptions ought not to have been filled,”

id. at 19. What the Pharmacy Defendants’ Interrogatories Nos. 2 and 3 actually asked, however,

is what prescriptions support Plaintiffs’ claims and what prescriptions caused their alleged

injuries. These are simple matters of fact that should be well known to Plaintiffs if there is

anything to their claims—indeed, should have been well known to Plaintiffs before they filed

complaints laden with serious accusations of misconduct against the Pharmacy Defendants




                                                 10
 Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 12 of 16. PageID #: 26307



       The bottom line is that if Plaintiffs have identified prescriptions that support their claims

or caused their injuries—whether or not as a “matter of opinion”—Defendants are entitled to

know about them. And if it turns out that Plaintiffs were aware of no such prescriptions when

they filed their complaints against the Pharmacy Defendants and today still have not identified a

single prescription that supports their claims, Defendants are entitled to know that as well.

II.    Plaintiffs’ Attempt to Rely on Rule 33(d) Is Unavailing.

       Plaintiffs’ last argument is that the Special Master should have recognized that Plaintiffs,

despite all of their other arguments, already have provided complete responses to the Pharmacy

Defendants’ Interrogatories Nos. 2 and 3 by specifying documents under Rule 33(d). Id. at 20-

23.

       Nothing could be further from the truth. Rule 33(d) permits a party to respond to an

interrogatory by specifying the party’s own business records from which the requested

information may be obtained, but only when “the burden of deriving or ascertaining the answer

will be substantially the same for either party.” Fed. R. Civ. P. 33(d). Plaintiffs have not done

any such thing.

       To begin with, Plaintiffs Cuyahoga County and the City of Cleveland have never even

purported to offer responses to either interrogatory under Rule 33(d). And Summit County and

the City of Akron have never even purported to offer a response to Interrogatory No. 3 under

Rule 33(d). See Pls.’ Objections at 6. That is, Plaintiffs’ Rule 33(d) argument could only apply,

even in theory, to the response offered by only Summit County and the City of Akron to just

Interrogatory No. 2.

       And even the response to Interrogatory No. 2 by Summit County and the City of Akron

does not represent any meaningful effort to specify documents from which the Pharmacy

Defendants could hope to derive which prescriptions Plaintiffs think support their claims. The
                                                 11
 Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 13 of 16. PageID #: 26308



documents to which Summit County and the City of Akron refer, see Pls.’ Objections Ex. 13 at

7, include, for example:

               A sign-in list for a subcommittee meeting of the Summit County Opiate Task
                Force (document SUMMIT_001474839-41);

               A list of members of Congress who represent citizens in the Akron-Canton area
                (document SUMMIT_001474842);

               A glossy brochure for an adolescent substance abuse and mental health treatment
                program (document SUMMIT_001474864-65);

               A business card (document SUMMIT_001474847); and

               A document that appears to show over 1.2 million individual medical procedures
                relating to substance abuse treatment, without providing information about the
                patient, the substances abused by that patient, or any prescriptions ever filled by
                that patient or otherwise related to his or her need for treatment (document
                SUMMIT_001146952).

        While a few of the specified documents are spreadsheets that include actual prescription-

level information, the prescriptions appear to have been collected with no particular rationale in

mind, including low-dose and/or short-term prescriptions of opioid painkillers and also

prescriptions for medications used to treat opioid addiction.

        Thus, the two Plaintiffs (out of four) who purport to have responded under Rule 33(d) to

one (out of two) of the interrogatories at issue, have still fallen far short of what the rules require.

No amount of analysis of these sign-in sheets, brochures, business cards, and spreadsheets could

permit the Pharmacy Defendants to divine what prescriptions Summit County and the City of

Akron think support their claims that they suffered harm because the Pharmacy Defendants

allegedly shipped “suspicious orders” to Summit County or otherwise failed to do enough to

prevent the diversion of prescription opioid medications in Summit County.

                                             Conclusion




                                                  12
 Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 14 of 16. PageID #: 26309



       The Court should affirm Special Master Cohen’s Discovery Ruling No. 5 requiring

Plaintiffs to respond to the Pharmacy Defendants’ Interrogatories Nos. 2 and 3 as modified by

the Special Master.

 Dated: October 15, 2018                         Respectfully submitted,


                                                 /s/ Kaspar J. Stoffelmayr
                                                 Kaspar J. Stoffelmayr
                                                 BARTLIT BECK HERMAN
                                                   PALENCHAR & SCOTT LLP
                                                 54 West Hubbard Street, Ste. 300
                                                 Chicago, IL 60654
                                                 (312) 494-4400
                                                 kaspar.stoffelmayr@bartlitbeck.com

                                                 Counsel for Walgreen Co. and Walgreen
                                                 Eastern Co., Inc.


                                                 /s/ Eric R. Delinsky (consent)
                                                 Eric R. Delinsky
                                                 Alexandra W. Miller
                                                 ZUCKERMAN SPAEDER LLP
                                                 1800 M Street, NW, Ste. 1000
                                                 Washington, DC 20036
                                                 (202) 778-1800
                                                 edelinsky@zuckerman.com
                                                 smiller@zuckerman.com

                                                 Counsel for CVS Indiana, L.L.C. and CVS Rx
                                                 Services, Inc.


                                                 /s/ Elisa P. McEnroe (with consent)
                                                 Elisa P. McEnroe
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 1701 Market Street
                                                 Philadelphia, PA 19103-2921
                                                 (215) 963-5000
                                                 elisa.mcenroe@morganlewis.com




                                              13
Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 15 of 16. PageID #: 26310



                                       Kelly A. Moore
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       101 Park Avenue
                                       New York, NY 10178-0060
                                       (212) 309-6000
                                       kelly.moore@morganlewis.com

                                       Counsel for Rite Aid of Maryland, Inc.


                                       /s/ Tina M. Tabacchi (consent)
                                       Tina M. Tabacchi
                                       Tara A. Fumerton
                                       JONES DAY
                                       77 West Wacker
                                       Chicago, IL 60601
                                       (312) 782-3939
                                       tmtabacchi@jonesday.com
                                       tfumerton@jonesday.com

                                       Counsel for Walmart Inc.




                                     14
 Case: 1:17-md-02804-DAP Doc #: 1044 Filed: 10/15/18 16 of 16. PageID #: 26311



                                CERTIFICATE OF SERVICE

       I hereby certify that, this 15th day of October, 2018, I electronically filed a copy of the

foregoing with the Clerk of the Court using the ECF system, which sent notification of such filing

to all counsel of record.



                                                  /s/ Kaspar J. Stoffelmayr
                                                  Kaspar J. Stoffelmayr

                                                  Counsel for Walgreen Co. and Walgreen
                                                  Eastern Co., Inc.
